Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 1 of 15




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

PAMELA YAP,

       Plaintiff,

v.

ON DECK CAPITAL, INC.,
NOAH BRESLOW,
JANE J. THOMPSON,
RONALD F. VERNI,
DANIEL HENSON,
NEIL E. WOLFSON,
CHANDRA DHANDAPANI,
BRUCE P. NOLOP, and
MANOLO SÁNCHEZ,

       Defendants.

                            COMPLAINT AND JURY DEMAND


       Plaintiff Pamela Yap (“Plaintiff”), upon information and belief, including an examination

and inquiry conducted by and through her counsel, except as to those allegations pertaining to

Plaintiff, which are alleged upon personal belief, alleges the following for her Complaint:

                                 NATURE OF THE ACTION

       1.      Plaintiff brings this action against On Deck Capital, Inc. (“OnDeck” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, arising out of their attempt to sell the

Company to Enova International, Inc. (“Enova”) through its subsidiary Energy Merger Sub, Inc.
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 2 of 15




(the “Proposed Transaction”).

        2.       On July 28, 2020, OnDeck and Enova announced that they had entered into an

Agreement and Plan of Merger (the “Merger Agreement”) pursuant to which each OnDeck

stockholder will receive: (1) $0.12 in cash, and (2) 0.092 of a share of Enova common stock for

each OnDeck share they own.

        3.       On September 8, 2020, OnDeck filed a Schedule 14A Definitive Proxy Statement

(the “Proxy”) with the SEC. The Proxy is materially deficient and misleading because, inter alia,

it fails to disclose material information regarding: (i) OnDeck’s and Enova’s financial projections;

(ii) the financial analyses performed by the Company’s financial advisor Evercore Group L.L.C.

(“Evercore”); and (iii) Evercore’s potential conflicts of interest. Accordingly, without additional

information the Proxy is materially misleading in violation of the federal securities laws.

        4.       The stockholder vote to approve the Proposed Transaction is forthcoming. Under

the Merger Agreement, following a successful stockholder vote, the Proposed Transaction will be

consummated. For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

defendants from conducting the stockholder vote on the Proposed Transaction unless and until the

material information discussed below is disclosed to the holders of the Company common stock,

or, in the event the Proposed Transaction is consummated, to recover damages resulting from the

defendants’ violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. §1331 (federal question

jurisdiction).




                                                   2
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 3 of 15




       6.      This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Plaintiff’s

claims arose in this District, where a substantial portion of the actionable conduct took place, where

most of the documents are electronically stored, and where the evidence exists. OnDeck maintains

and operates a regional office in Denver, which is located in this District. Moreover, each of the

Individual Defendants, as Company officers or directors, either resides in this District or has

extensive contacts within this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of OnDeck common stock.

       9.      Defendant OnDeck is a Delaware corporation with its principal executive offices

located at 1400 Broadway, 25th Floor, New York, New York 10018, and a regional office located

at 101 West Colfax Avenue, 9th Floor, Denver, Colorado 80202. The Company’s common stock

is traded on the New York Stock Exchange under the ticker symbol “ONDK.”

       10.     Defendant Noah Breslow (“Breslow”) has served as the Company’s Chairman of

the Board, Chief Executive Officer (“CEO”), and a director since June 2012.

       11.     Defendant Jane J. Thompson has served as a director of the Company since 2014.

       12.     Defendant Ronald F. Verni has served as a director of the Company since 2012.

       13.     Defendant Daniel Henson is Lead Independent Director and has served as a director

of the Company since 2016.




                                                  3
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 4 of 15




        14.    Defendant Neil E. Wolfson has served as a director of the Company since 2011.

        15.    Defendant Chandra Dhandapani has served as a director of the Company since

2018.

        16.    Defendant Bruce P. Nolop has served as a director of the Company since 2016.

        17.    Defendant Manolo Sánchez has served as a director of the Company since 2018.

        18.    Defendants identified in paragraphs 10 to 17 are collectively referred to herein as

the “Board” or the “Individual Defendants.”

        19.    Relevant non-party Enova is a Delaware corporation with its principal executive

offices located at 175 West Jackson Boulevard, Chicago, Illinois 60604. Enova’s common stock

trades on the New York Stock Exchange under the ticker symbol “ENVA.”

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and Proposed Transaction

        20.    OnDeck is a leader in transparent and responsible online lending to small business.

The Company was founded in 2006 and pioneered the use of data analytics and digital technology

to make real-time lending decisions and deliver capital rapidly to small businesses online.

OnDeck’s platform offers a range of term loans and lines of credit customized for the needs of

small business owners. In 2019, OnDeck began to offer equipment finance loans and in Canada,

a variable pay product. OnDeck has provided over $13 billion in loans to customers in 700

different industries across the United States, Canada and Australia.

        21.    OnDeck also offers bank clients a comprehensive technology and services platform

that facilitates online lending to small business customers through its subsidiary, ODX, LLC

(“ODX”). ODX was established in 2018 in response to the growing demand from banks for third-

party digital origination solutions.

        22.    On July 28, 2020, the Company issued a press release announcing its second quarter


                                                4
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 5 of 15




2020 financial results, including net income of $2.2 million, compared to a net loss of $59.0 million

in the first quarter of 2020. Defendant Breslow commented on the quarter’s results stating:

       The ongoing COVID-19 pandemic is placing unprecedented pressure on small
       businesses in the U.S. and around the globe. After curtailing originations in May,
       I am pleased that we are once again providing vital financing to our small business
       clients through our term loan and line of credit products, with a credit strategy
       calibrated to the new environment. We reported a second quarter profit,
       substantially increased the proportion of customers in paying relationships,
       amended several of our debt facilities, and significantly reduced our operating
       expense base. We continue to take actions to position the company for growth and
       success when the pandemic abates.

       23.     On July 28, 2020, OnDeck and Enova issued a joint press release announcing the

Proposed Transaction which states, in relevant part:

       CHICAGO and NEW YORK, July 28, 2020 -- Enova International (NYSE:
       ENVA) and OnDeck® (NYSE: ONDK), today announced that they have entered
       into a definitive agreement under which Enova will acquire all outstanding shares
       of OnDeck in a cash and stock transaction valued at approximately $90 million.
       The implied price of $1.38 per OnDeck share reflects a 43.6% premium to its 90-
       day volume weighted average price and a 90.4% premium based on the closing
       price of $0.73 per OnDeck share on July 27, 2020.

       This transaction brings together two complementary, market-leading businesses
       combining world-class capabilities in consumer and small business online lending.
       Enova and OnDeck are both innovators that have helped revolutionize online
       lending, using data and advanced analytics to simplify and expand access to
       financial services for underserved borrowers, while providing an unparalleled
       customer experience. Enova will add the OnDeck brand, products and services to
       its existing industry-leading portfolio to create a combined company with
       significant scale and diverse product offerings in consumer and small business
       market segments that banks and credit unions have difficulty serving. Together,
       Enova and OnDeck had $4.7 billion in originations in 2019 and have served
       approximately 7 million customers.

       “This strategic transaction, which brings together two FinTech leaders, is a great
       opportunity for customers, employees and shareholders of both companies,” said
       David Fisher, CEO of Enova. “Together, our companies will be stronger because
       of the complementary strengths and synergies of our businesses. Acquiring a
       premier online small business lender and its ODX bank platform, and welcoming
       its innovative and talented team to Enova, will increase our scale and resources,
       providing us with opportunities to accelerate growth in our increasingly diversified




                                                 5
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 6 of 15




      portfolio as we continue to execute on our strategy to create long-term value for all
      of our stakeholders.”

      Noah Breslow, OnDeck Chairman and CEO said, “I am proud of the business we
      have built and the more than $13 billion of financing we have provided to
      underserved small businesses since our founding in 2006. Following an extensive
      review of our strategic options, we believe this is the right path forward for our
      customers, employees and shareholders. Joining forces with Enova, a highly-
      respected and well-capitalized leader in online lending, and leveraging our
      combined scale and strengths, provides the best opportunity for our long-term
      success.”

      Expected Strategic and Financial Benefits

         •   Highly Complementary Portfolio of Leading Brands: The combined
             company will have a portfolio of leading brands and products, with the scale
             and resources to invest in and drive innovation. Both companies are known
             for their data and advanced analytics, having created highly predictive,
             proprietary credit scoring systems for their respective markets.

         •   Enhanced Ability to Serve Changing Industry and Customer
             Landscapes: Together, Enova and OnDeck will be well positioned to
             further support small businesses and consumers in the wake of the COVID-
             19 pandemic. Both are mission-driven companies focused on empowering
             the growth and success of small businesses by providing access to efficient
             and transparent capital and helping hardworking people get access to fast,
             trustworthy credit.

         •   Increased Scale and Financial Strength: The combination will create a
             leading online financial services company with increased scale, more
             diversified revenues, stronger cash flow potential, meaningful synergies and
             increased flexibility to drive growth, profitability and shareholder value.

         •   Experienced Management and Strong, Innovative Cultures: Enova and
             OnDeck share innovative and customer-oriented cultures, led by
             experienced management teams who are committed to creating a great place
             to work for team members. Enova and its management also have a strong
             history of successfully executing and integrating transactions.

         •   Significant Shareholder Value Creation Opportunities: The transaction
             is anticipated by Enova to result in approximately $50 million in annual cost
             synergies and approximately $15 million in run-rate net revenue synergies
             to be fully phased-in by year-end 2022. The transaction is expected to be
             accretive in the first year post-closing and will generate earnings per share
             accretion of more than 40% when synergies are fully recognized.
             Shareholders of both companies will further benefit from the opportunity


                                               6
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 7 of 15




                 for long-term growth and upside through ownership in a stronger and more
                 dynamic combined company.

             •   Strong Balance Sheet and Access to Capital Markets: On a pro forma basis,
                 the combined company is expected to have a well-capitalized balance sheet
                 and industry-leading profitability metrics. Enova has a strong funding
                 profile and proven ability to access capital markets to fund and accelerate
                 growth. As of March 31, 2020, on a pro forma basis the companies had
                 combined gross receivables of $2.4 billion, 61% of which were small
                 business assets and 39% consumer assets. For the year ended December 31,
                 2019, on a pro forma basis including synergies, Enova and OnDeck had
                 estimated combined gross revenue of $1.65 billion, adjusted EBITDA of
                 $427 million and adjusted earnings of $215 million.

       Transaction Details

       The transaction is valued at approximately $90 million, of which $8 million will be
       paid in cash. Under the terms of the agreement, OnDeck shareholders will receive
       $0.12 cents per share in cash and 0.092 shares of Enova common stock for each
       share of OnDeck held.

       Upon completion of the transaction, OnDeck shareholders will own approximately
       16.7% of the combined entity, with Enova shareholders owning approximately
       83.3%.

       The transaction has been unanimously approved by the boards of directors of both
       companies and is subject to OnDeck shareholder approval and HSR approvals,
       along with customary closing conditions. The transaction is expected to close this
       year.

       Board and Management

       Mr. David Fisher will continue to lead the combined company. Mr. Noah Breslow
       will join the company as Vice Chairman and serve on the Enova management team.

The Proxy Contains Material Misstatements or Omissions

       24.       On September 8, 2020, defendants caused to be filed the materially misleading and

incomplete Proxy with the SEC. Designed to convince the Company’s stockholders to vote in

favor of the Proposed Transaction, the Proxy is rendered misleading by the omission of critical

information, including: (i) OnDeck’s and Enova’s financial projections; (ii) the financial analyses




                                                  7
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 8 of 15




performed by the Company’s financial advisor, Evercore; and (iii) Evercore’s potential conflicts

of interest.

Material Omissions Concerning OnDeck’s and Enova’s Financial Projections

        25.    The Proxy omits material information regarding OnDeck’s and Enova’s financial

projections.

        26.    The Proxy fails to disclose the details of OnDeck management’s Scenario 1

projections that were presented to the Board at its June 4, 2020 and July 12, 2020 Board meetings,

and shared with the parties in the process leading to the Proposed Transaction, which are wholly

omitted from the Proxy.

        27.    In addition, in connection with Evercore’s Dividend Discount Model Analysis for

each of OnDeck and Enova, Evercore utilized potential dividends that OnDeck and Enova are

estimated to be able to pay to equity holders for the six months ending December 31, 2020 and for

the calendar years ending December 31, 2021 through December 31, 2024. Proxy at 63. The

Proxy, however, fails to disclose the potential dividends that OnDeck and Enova are estimated to

be able to pay to equity holders for the six months ending December 31, 2020 and for the calendar

years ending December 31, 2021 through December 31, 2024.

        28.    Further, for each of the “OnDeck Projections,” “Enova Projections” and “OnDeck

Adjusted Enova Projections” the Proxy fails to disclose estimated total assets and tangible common

equity over the projection period.

        29.    If a proxy statement discloses financial projections and valuation information, such

projections must be complete and accurate.

        30.    The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following sections of the Proxy: “Certain

Unaudited Prospective Financial Information” and “Opinion of Evercore Group L.L.C.”


                                                8
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 9 of 15




Material Omissions Concerning Evercore’s Financial Analyses

       31.     The Proxy omits material information regarding Evercore’s financial analyses

supporting its fairness opinion.

       32.     The Proxy describes Evercore’s fairness opinion and the various valuation analyses

performed in support of its opinion. However, the description of Evercore’s fairness opinion and

analyses fails to include key inputs and assumptions underlying these analyses. Without this

information, as described below, OnDeck’s public stockholders are unable to fully understand

these analyses and, thus, are unable to determine what weight, if any, to place on Evercore’s

fairness opinion in determining whether to vote in favor of the Proposed Transaction or seek

appraisal.

       33.     With respect to Evercore’s Selected Public Company Trading Analysis for each of

OnDeck and Enova, the Proxy fails to disclose the individual multiples and financial metrics for

each of the selected companies analyzed by Evercore.

       34.     With respect to Evercore’s Dividend Discount Model Analysis of OnDeck, the

Proxy fails to disclose: (i) the potential dividends that OnDeck is estimated to be able to pay to

equity holders for the six months ending December 31, 2020 and for the calendar years ending

December 31, 2021 through December 31, 2024; (ii) the projected terminal value of future

dividends after the calendar year 2024 payable to equity holders as of December 31, 2024; (iii)

OnDeck’s estimated total assets, tangible common equity and net income utilized in the analysis;

(iv) Evercore’s rationale for applying a range of price to next twelve months net income multiples

of 4.0x to 8.0x; and (v) the individual inputs and assumptions underlying the discount rate range

of 20% to 30%.




                                                9
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 10 of 15




       35.     With respect to Evercore’s Equity Research Analyst Price Targets for OnDeck, the

Proxy fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

       36.     With respect to Evercore’s Dividend Discount Model Analysis of Enova, the Proxy

fails to disclose: (i) the potential dividends that Enova is estimated to be able to pay to equity

holders for the six months ending December 31, 2020 and for the calendar years ending December

31, 2021 through December 31, 2024; (ii) the projected terminal value of future dividends after

the calendar year 2024 payable to equity holders as of December 31, 2024; (iii) Enova’s estimated

total assets, tangible common equity and net income utilized in the analysis; (iv) Evercore’s

rationale for applying a range of price to next twelve months net income multiples of 4.0x to 8.0x;

and (v) the individual inputs and assumptions underlying the discount rate range of 14% to 18%.

       37.     With respect to Evercore’s Equity Research Analyst Price Targets for Enova, the

Proxy fails to disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

       38.     With respect to Evercore’s Illustrative Price to Tangible Book Value Analysis, the

Proxy fails to disclose: (i) Evercore’s rationale for applying a range of price to tangible book value

per share multiples of 2.50x to 4.50x; and (ii) the number of fully diluted shares of Enova common

stock outstanding.

       39.     When a banker’s endorsement of the fairness of a transaction is touted to

stockholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       40.     The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following sections of the Proxy: “Opinion of

Evercore Group L.L.C.” and “Certain Unaudited Prospective Information.”

Material Omissions Concerning Evercore’s Potential Conflicts of Interest




                                                  10
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 11 of 15




        41.     The Proxy fails to disclose material information concerning potential conflicts of

interest faced by the Company’s financial advisor, Evercore.

        42.     The Proxy sets forth:

        OnDeck has paid Evercore retainer fees in the amount of approximately $750,000,
        and OnDeck has agreed to pay Evercore additional fees for its services in the
        amount of approximately $3.25 million, of which $1 million was paid upon
        delivery of Evercore’s opinion and the balance of which will be payable contingent
        upon the consummation of the merger, as well as an additional fee in an amount
        not to exceed $1 million, which is payable at OnDeck’s sole discretion.

Id. at 68. The Proxy, however, fails to disclose the agreed parameters for such additional

discretionary fee, the criteria Evercore needs to satisfy to receive the additional fee, and whether

the Company anticipates paying Evercore the additional fee.

        43.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

        44.     The omission of this material information renders certain portions of the Proxy

materially misleading, including, inter alia, the following section of the Proxy: “Opinion of

Evercore Group L.L.C.”

        45.     Accordingly, Plaintiff seeks injunctive and other equitable relief to prevent the

irreparable injury that Company stockholders will continue to suffer absent judicial intervention.

                                            COUNT I

                 Against All Defendants for Violations of Section 14(a) of the
                 Exchange Act and SEC Rule 14a-9 Promulgated Thereunder

        46.     Plaintiff repeats and realleges each and every allegation contained above, as though

fully set forth herein.

        47.     During the relevant period, defendants disseminated the false and misleading Proxy

specified above, which failed to disclose material facts necessary in order to make the statements


                                                 11
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 12 of 15




made, in light of the circumstances under which they were made, not misleading in violation of

Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       48.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy. The Proxy was prepared,

reviewed, and/or disseminated by the defendants. It misrepresented and/or omitted material facts,

including material information about OnDeck’s and Enova’s financial projections, the financial

analyses performed by Evercore, and Evercore’s potential conflicts of interest. The defendants

were at least negligent in filing the Proxy with these materially false and misleading statements.

       49.     The omissions and false and misleading statements in the Proxy are material in that

a reasonable stockholder would consider them important in deciding how to vote on the Proposed

Transaction.

       50.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       51.     Because of the false and misleading statements in the Proxy, Plaintiff is threatened

with irreparable harm, rendering money damages inadequate. Therefore, injunctive relief is

appropriate to ensure defendants’ misconduct is corrected.

                                           COUNT II

   Against the Individual Defendants for Violation of Section 20(a) of the Exchange Act

       52.     Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       53.     The Individual Defendants acted as controlling persons of OnDeck within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of OnDeck and participation in and/or awareness of the Company’s




                                                12
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 13 of 15




operations and/or intimate knowledge of the false statements contained in the Proxy filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       54.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       55.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

as alleged herein, and exercised the same.          The Proxy at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of this document.

       56.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy purports to describe the various issues and information that they reviewed

and considered—descriptions which had input from the directors.

       57.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       58.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their




                                                 13
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 14 of 15




positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, OnDeck’s stockholders

will be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands injunctive relief, in her favor and against defendants as

follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Directing the Individual Defendants to disseminate a Proxy that does not contain

any untrue statements of material fact and that states all material facts required in it or necessary

to make the statements contained therein not misleading;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.




                                                 14
Case 1:20-cv-02880-NRN Document 1 Filed 09/23/20 USDC Colorado Page 15 of 15




                                        JURY DEMAND

       Plaintiff demands a trial by jury on all claims and issues so triable.

 Dated: September 23, 2020                         Respectfully submitted,

                                                   /s/ Richard A. Acocelli
                                                   Richard A. Acocelli
                                                   WEISSLAW LLP
                                                   1500 Broadway, 16th Floor
                                                   New York, NY 10036
                                                   Telephone: (212) 682-3025
 OF COUNSEL:                                       Facsimile: (212) 682-3010
                                                   Email: racocelli@weisslawllp.com
 BRAGAR EAGEL & SQUIRE, P.C.
 Melissa A. Fortunato                              Attorneys for Plaintiff
 580 California Street, Suite 1200
 San Francisco, CA 94104
 Tel: (415) 568-2124
 Fax: (212) 486-0462
 Email: fortunato@bespc.com

 Attorneys for Plaintiff




                                                 15
